Citation Nr: 1409453	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-39 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the patella of the left knee.

3.  Entitlement to a rating higher than 10 percent for chondromalacia of the patella of the right knee.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and her husband

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001 and from March 2003 to January 2004.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, in support of her claims, she and her husband testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Veteran is partly claiming entitlement to service connection for an acquired psychiatric disorder.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court indicated that, when a claimant makes a claim, s/he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  So, here, the Board is considering this claim to include all mental disorders, but including especially depression and PTSD.


The remaining claims of entitlement to ratings higher than 10 percent for the left and right knee disabilities require further development before being decided on appeal, so the Board is remanding these other claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim of entitlement to service connection for an acquired psychiatric disorder inclusive of depression and PTSD.


FINDING OF FACT

It is just as likely as not the Veteran's depression is the result of her 
service-connected left and right knee disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, her depression is proximately due to, the result of, or aggravated by these service-connected left and right knee disabilities, so in this way secondarily related to her service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are several means by which entitlement to service connection may be established - as either directly, presumptively or secondarily related to service.  Here, though, the Board will only discuss secondary service connection, as this is the specific theory of entitlement shown, although during her hearing the Veteran alleged entitlement to both direct and secondary service connection.  To receive benefits for her mental impairment, she need only establish her entitlement under one theory.


Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Harder v. Brown, 5 Vet. App. 183, 187 (1993).

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Here, it is clear from a review of the record the Veteran suffers from depression.  So she has established she has this claimed condition.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating that service connection presupposes a current diagnosis of the claimed disability, to at least confirm the Veteran has it).  Thus, under Brammer, service connection for depression is possible.  However, because there is no competent diagnosis of PTSD in the record, service connection for PTSD is precluded under Brammer.  See also 38 C.F.R. § 3.304(f) (requiring a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), which mandates that all diagnoses be in accordance with the Diagnostic and Stastistical Manual (DSM) criteria).  The Board, therefore, will focus its analysis on whether service connection for depression is warranted.

Service connection already has been established for the Veteran's left and right knee disabilities.  She therefore also has service-connected disabilities.

Resolution of this claim therefore turns on whether there is a correlation between her depression and these service-connected left and right knee disabilities.  Medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A January 2009 medical notation of TN, M.D., reveals the Veteran had gained significant weight due to her service-connected left and right knee disabilities, because she could not work out or exercise like she once could, in turn leading to depression.  In September 2009, Dr. TN asserted that the Veteran had been suffering from depression because of her knee injuries, so on account of her 
service-connected disabilities.  Specifically, this commenting physician affirmed that the bilateral knee disability prevented physical activity, which ultimately caused weight gain and ensuing depression.  The record reflects that the Veteran had sought treatment from Dr. TN on numerous occasions.  Presumably, then, he was well acquainted with her situation when formulating his conclusions.

Both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and the U. S. Court of Appeals for Veterans Claims (Veterans' Court/CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  However, the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict.

Here, the only other opinion of record addressing the etiology of the Veteran's depression is the July 2010 VA compensation examiner's.  This VA examiner does not however appear to have reviewed the record thoroughly, as, for example, he indicated that he could find no reference in the record reflecting a connection between the service-connected bilateral knee disability and the Veteran's depression.  At the time of the VA examination, Dr. TN's statements were of record.  As such, the VA examiner's review of the file was incomplete, and his conclusions, therefore, have less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).


Certainly, then, it is just as likely as not the Veteran's depression is the result of her service-connected left and right knee disabilities.  In this circumstance, when the evidence at the very least is in relative equipoise, meaning about evenly balanced for and against the claim, this reasonable doubt is resolved in the Veteran's favor and the claim granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as in this particular instance, this need only be an "as likely as not" proposition.


ORDER

Service connection for depression is granted, as secondary to the service-connected left and right knee disabilities.


REMAND

The Veteran's knees have not been examined for compensation purposes in about four years, so for quite a while.  She alleges a significant worsening of these disabilities since they were last examined.  Thus, a VA orthopedic examination is needed reassessing the severity of these disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992) (where a veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  


Also, all VA clinical records dated from December 3, 2012 to the present must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2013); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, these increased-rating claims regarding the knee disabilities are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from December 3, 2012 to the present.

2.  Upon receipt of all additional records and association of these records with the claims file, schedule a VA orthopedic examination reassessing the severity of the Veteran's service-connected left and right knee disabilities (chondromalacia of the patellae).  Range of motion measurements must be provided.  All symptoms must be described in detail; the examiner in this regard must identify any objective evidence of pain or functional loss due to pain associated with these service- connected disabilities.  The examiner must comment on the extent this left and/or right knee pain limits the Veteran's functional ability.  The examiner must also determine whether, and to what extent, the knees exhibit weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolong or repetitive use of her knees or when her symptoms are most problematic ("flare ups").  Finally, the examiner must comment on the impact, if any, these left and right knee disabilities have on the Veteran's employability.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.

3.  Then readjudicate these increased-rating claims in light of this and all other additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


